 1   Charles R. Kozak, Esq.
 2
     SBN No. 11179
     Kozak & Associates, LLC
 3   3100 Mill St., Suite 115
     Reno, NV 89502
 4
     Phone: (775) 322-1239
 5   Facsimile: (775) 800-1767
     chuck@kozaklawfirm.com
 6   Attorney for Emila “Emily”
     Hannah Thomas
 7

 8
                                UNITED STATES DISTRICT COURT
 9
                                        DISTRICT OF NEVADA
10

11

12    EMILA “EMILY” HANNAH THOMAS, an
     individual,
13
                           Plaintiff,
14                                                        Case No.: 3:20-CV-00447
15   v.

16   TARIQ KAADAN, and individual, DOES 1-
17
     50, inclusive,

18                         Defendants.
19               FIRST REQUEST FOR EXTENSION OF TIME TO RESPOND
           TO DEFENDANT’S MOTION TO DISMISS, OR IN THE ALTERNATIVE FOR
20                          MORE DEFINITE STATEMENT
21           Plaintiff EMILA “EMILY” HANNAH THOMAS and Defendant TARIQ KAADAN
22
     Hereby jointly stipulate and request through their attorneys of record that the Court continue
23
     the current deadline for Plaintiffs Response to Motion to Dismiss, or in the Alternative More
24

25   Definite Statement from May 3, 2021 to May 17, 2021 pursuant to Rule 6.

26   ///
27
     ///
28

                                                     1
 1      DATED this 1st May 2021.                        DATED this 1st May 2021.
 2
        KOZAK & ASSOCIATES, LLC.                        DOYLE LAW OFFICE, PLLC
 3

 4
        /s/ Charles R. Kozask, Esq.                     /s/ Roger S. Doyle, Esq.
 5      __________________                              _________________________
        Charles R. Kozak, Esq.                          Roger S. Doyle, Esq.
 6      SBN 11179                                       SBN 10876
        3100 Mill Street, Ste. 115                      4600 Kietzke Lane, Suite I-207
 7
        Reno, Nevada 89502                              Reno, Nevada 89502
 8      Tel: (775) 322-1239                             Tel: (775) 525-0889
        Fax: (775) 800-1767                             Email: admin@rdoylelaw.com
 9      Email: Chuck@KozakLawFirm.com                   Attorney for Defendant Tariq Kaadan
        Attorney for Emila “Emily” Hannah
10
        Thomas
11

12

13
                                                ORDER
14
            Pursuant to the foregoing stipulation of the parties, and good cause appearing,
15

16
            IT IS HEREBY ORDERED that the above-entitled First Request for Extension of Time

17   to Respond to Defendant’s Motion to Dismiss, or in the Alternative for more Definite
18   Statement is GRANTED pursuant to Rule 6.
19

20                     3rd day of ___________
            DATED this ___           May      2021.

21
                                                             ______________________________
22                                                           U.S. District Judge
23          Respectfully submitted,
24
            Kozak & Associates, LLC.
25
            By: /s/ Charles R. Kozak
26          Charles R. Kozak, Esq.
27
            (SBN 11179)
            3100 Mill St., Ste 115
28          Reno, NV 89502
            Attorney for Emila “Emily” Hannah Thomas
                                                    2
